 

Bone Biologics Corporation

Non-Employee Director Compensation Policy

Adopted and effective on: [______], 2015

 

The Non-Employee Director Compensation Policy (the “Director Compensation
Policy”) was adopted by the Board of Directors (the “Board”) of Bone Biologics
Corporation (the “Company”) and became effective on [____], 2015 (the “Effective
Date”). The Director Compensation Policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

Each member of the Board who is a non-employee director of the Company (each
such member, a “Non-Employee Director”) will receive the compensation described
in this Director Compensation Policy for his or her Board service following the
Effective Date.

 

A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.

 

Annual Cash Compensation

 

Commencing at the beginning of the first calendar quarter following the
Effective Date, each Non-Employee Director will receive the cash compensation
set forth below for service on the Board. The annual cash compensation amounts
will be payable in equal quarterly installments, in arrears following the end of
each quarter in which the service occurred, pro-rated for any partial months of
service. All annual cash fees are vested upon payment.

 

1. Annual Board Service Retainer:

 

  a. All Non-Employee Directors other than the Board Chair: $25,000         b.
Non-Employee Director who is the Board Chair: $35,000

 

2. Annual Committee Chair Service Retainer (in addition to Annual Board Service
Retainer):

 

  a. Chairman of the Audit Committee: $5,000         b. Chairman of the
Compensation Committee: $5,000         c. Chairman of the Corporate Governance
Committee: $5,000

 

Equity Compensation

 

Equity awards will be granted under the Company’s 2015 Equity Incentive Plan or
any successor equity incentive plan (the “Plan”). All stock options granted
under this Director Compensation Policy will be Nonstatutory Stock Options (as
defined in the Plan), with a term of ten years from the date of grant and an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Plan) of the underlying common stock of the Company (“Common Stock”) on the
date of grant.

 

1

 

 

(a) Automatic Equity Grants.

 

(i) Initial Grant for New Directors. Without any further action of the Board,
each person who, after the Effective Date, is elected or appointed for the first
time to be a Non-Employee Director will automatically, upon the date of his or
her initial election or appointment to be a Non-Employee Director, be granted a
Nonstatutory Stock Option to purchase 50,000 shares of Common Stock (the
“Initial Grant”), regardless of when such person is elected or appointed to the
Board. Each Initial Grant will fully vest on the date of the annual meeting of
the stockholders of the Company (“Annual Meeting”) next following the Initial
Grant.

 

(ii) Annual Grant. Without any further action of the Board, at the close of
business on the date of each Annual Meeting following the Effective Date, each
person who is then a Non-Employee Director will automatically be granted a
Nonstatutory Stock Option to purchase a number of shares of Common Stock having
an Option Value (calculated on the date of grant) of $50,000 (the “Annual
Grant”). Each Annual Grant will vest in a series of four (4) successive equal
quarterly installments over the one-year period measured from the date of grant.

 

(iii) Pro-rated Annual Grant. If a person is elected or appointed to the Board
at a time other than at the annual shareholder meeting, then on the date of such
election or appointment, the person will be automatically, and without further
action by the Board, granted an Annual Grant covering a pro-rated number of
shares of Common Stock (the “Pro-rated Annual Grant”). The Pro-rated Annual
Grant will be for the number of shares of Common Stock equal to the product of
(x) the number of shares of Common Stock having an Option Value of $50,000 and
(y) the Applicable Fraction, rounded down to the nearest whole share. The
Applicable Fraction means a fraction with (a) a numerator equal to the number of
days between the date of the person’s initial election or appointment to the
Board and the date which is the first anniversary of the date of the most recent
annual shareholder meeting occurring before the person is elected or appointed
to the Board, and (b) a denominator equal to 365. For example, if the last
annual shareholder meeting was held on June 1, 2015, and a person is appointed
to the Board for the first time on August 1, 2015, the Applicable Fraction would
be 304/365. The vesting commencement date of the Pro-rated Annual Grant will be
the date of the most recent annual shareholder meeting occurring before the
person is elected or appointed to the Board. For example, if the last annual
shareholder meeting was held on June 1, 2015, and a person is appointed to the
Board for the first time on August 1, 2015, the Annual Grant will fully vest on
June 1, 2016.

 

(b) Vesting; Change of Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date. Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the effective time of a “Change of Control” (as defined in
the Plan), the shares subject to his or her then-outstanding equity awards that
were granted pursuant to this policy will become fully vested immediately prior
to the effective time of such Change of Control.

 

(c) Calculation of Option Value. The “Option Value” of a stock option to be
granted under this policy will be determined using the same method that the
Company uses to calculate the grant-date fair value of stock options in its
financial statements.

 

2

 

 

(d) Remaining Terms. The remaining terms and conditions of each stock option,
including transferability, will be as set forth in the Company’s standard Option
Agreement, in the form adopted from time to time by the Board.

 

Expenses

 

The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

Additional Terms/Acknowledgements

 

The undersigned acknowledges receipt of, and understands and agrees to, this
Director Compensation Policy. The undersigned acknowledges and agrees that this
Director Compensation Policy may not be modified, amended or revised except as
provided in the Compensation Policy. The undersigned further acknowledges that
as of the Effective Date, this Director Compensation Policy set forth the entire
understanding between the undersigned and the Company regarding his or her
compensation as a Non-Employee Director and supersedes all prior oral and
written agreements, promises and/or representations on that subject.

 

Bone Biologics Corporation  

Non-Employee Director:

          By:           Signature     Signature Title:     Date:            
Date:      

 

3

 

 

